Citation Nr: 0941616	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a concussion and 
residuals of a head trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his stepson


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a back injury, PTSD, broken ribs, and a 
chronic sinus condition/sphenoid bone 
fracture/concussion/head trauma.  

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2009).  

This case was previously before the Board in September 2008, 
at which time, the Board denied service connection for 
residuals of a back injury, PTSD, residuals of broken ribs, a 
chronic sinus condition, bone fracture, concussion, and 
residuals of a head trauma.  The Veteran appealed the Board's 
September 2008 decision to the United States Court of Appeals 
for Veterans Claims (Court).  By order dated May 2009, the 
Court granted a Joint Motion for Remand and partially vacated 
the September 2008 Board decision as it pertains to the 
issues of service connection for residuals of a back injury, 
PTSD, concussion, and residuals of a head trauma.  Thus, the 
Board will proceed to adjudicate only the issues described in 
the title page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the May 2009 Joint Motion for Partial Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claims for service connection for residuals of a 
back injury, PTSD, concussion, and residuals of a head 
trauma, further development is required prior to final 
appellate review.  

During the May 2008 hearing, the Veteran testified that his 
claimed disorders are attributable to his active service.  He 
explained that on a ship that "took a shell[,]" he was 
slammed into a wall or ladder face first.  This accident 
caused broken ribs, a head injury, back problems, and PTSD.  
Since service, he has been treated for his disorders and 
contends that his residuals of a back injury, PTSD, 
concussion, and residuals of a head trauma are related to his 
active service.  

Review of the Veteran's claims file reveals that his service 
treatment records are not of record.  In March 2005, the RO 
requested the Veteran's service treatment records along with 
his personnel file; however, the National Personnel Records 
Center (NPRC) responded in March 2005 that his records were 
destroyed in a fire and could not be obtained.  In May 2005, 
the Veteran completed a Request for Information Needed to 
Reconstruct Medical Data, noting that he was treated for the 
stated disorders from June 1945 to October 1945, while 
serving as a member of the 182nd Ordnance Battalion.  He also 
listed the following facilities where he was treated: the 
Hospital Ship in Okinawa; 22nd Station Hospital in Pearl 
Harbor, Hawaii; Letterman General Hospital in San Francisco, 
California; and General DeWitt Hospital in Auburn, 
California.  The RO provided this information to the NPRC in 
May 2005, and in a June 2005 response, the NPRC stated that 
there were no sick or morning reports for the hospital ship 
in Okinawa.  As for the two other facilities, the NPRC 
requested that the Veteran's complete organizational 
assignment, including company and battalion, was necessary in 
order to conduct an effective search.  As such, in May 2006, 
the RO provided the Veteran's military unit, "182 ORD. BN" 
to the service department.  In June 2006, the NPRC responded 
that a search of the 22nd Station Hospital from June 1945 to 
July 1945, while the Veteran was a member of the 182 ORD. BN 
yielded one reference to him before he returned to the zone 
of influence (ZOI).  Thereafter, no further search for the 
Veteran's service treatment records was conducted.  

In the May 2009 Joint Motion for Partial Remand, the Court 
concluded that the duty to assist had not been fulfilled.  
The Court explained that in the May 2006 Request for 
Information form submitted to the NPRC, the Veteran's 
organization is listed as "182ND ORD. BN;" however, his DD 
Form 214 lists his organization as "182 Ordnance 
Department."  The Board notes that the Court has held that 
in cases where the Veteran's service treatment records are 
unavailable, through no fault of the appellant, there is a 
"heightened duty" to assist the appellant in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board recognizes the RO's 
exhaustive attempts to obtain the service treatment records 
and hospital records from the three stated medical 
facilities; however, at the Court's request, the case should 
be remanded to give the RO another opportunity to obtain any 
relevant medical evidence as to the Veteran's reported 
service injury, including any request for hospital records 
from DeWitt General Hospital.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to obtain the 
Veteran's service treatment records 
during his active military service.  As 
reflected on the DD Form 214, the Veteran 
was a member of the 182 Ordnance 
Department.  All records/responses 
received should be associated with the 
claims file.

2.  Obtain the Veteran's clinical or 
hospital records from the Hospital Ship 
at Okinawa, Japan; 22nd Station Hospital 
in Pearl Harbor, Hawaii, Letterman Army 
Medical Center; and DeWitt General 
Hospital.  All records/responses received 
should be associated with the claims 
file.  All efforts to obtain the records 
should be fully documented, and the 
facility must provide a negative response 
if records are not available.  

3.  After accomplishing any additional 
development deemed appropriate, to 
include obtaining a medical opinion if 
necessary, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



